Citation Nr: 0110398	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  97-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased disability rating for bilateral 
suppurative otitis media, with hearing loss, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel






INTRODUCTION

The veteran served on active duty from June 1955 to April 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Togus, Maine, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's claim for a disability rating in excess of 10 
percent for his service-connected bilateral suppurative 
otitis media with hearing loss.  This matter was the subject 
of Board remands in 1997 and 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's bilateral suppurative otitis media is 
currently manifested by chronic ear infection with 
suppuration, and by bilateral hearing loss.

3.  The results of audiometric testing performed five times 
over seven years were predominantly consistent with a 0 
percent disability rating for hearing loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral suppurative otitis media have not been met.  
38 U.S.C.A. § 1155 (West 1991) 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.85, 4.86, 4.87, Tables VI, VIa, VII, Diagnostic Code 6200 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral suppurative otitis 
media with hearing loss has worsened.  He is seeking a higher 
disability rating for that disorder.  Disability ratings are 
based upon the average impairment of earning capacity as 
determined by 
a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2000).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2000).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10 (2000).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2000).

Under the VA rating schedule, chronic suppurative otitis 
media is rated as 10 percent disabling during suppuration.  
Hearing impairment, and complications such as labyrinthitis 
and tinnitus, related to the chronic suppurative otitis media 
are to be evaluated separately.  38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2000).  The RO has established a separate, 10 
percent disability rating, under 38 C.F.R. § 4.87, Diagnostic 
Code 6204, for dizziness associated with the veteran's ear 
disorder.

Hearing impairment is evaluated based on audiological 
testing, including a puretone audiometry test and the 
Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85 (2000).  The puretone threshold average is 
the average of the puretone thresholds, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, shown on a puretone audiometry 
test.  38 C.F.R. § 4.85 (2000).  To find the appropriate 
disability rating based on test results, the puretone 
threshold average for each ear is considered in combination 
with the percent of speech discrimination to establish an a 
hearing impairment level, labeled from I to XI.  See 
38 C.F.R. § 4.85, Table VI (2000).  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII (2000).  Tables VI and VII are reproduced 
below.

TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


	

Table VII
Percentage Evaluations for Hearing Impairment
LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350.
[64 FR 25206, May 11, 1999]

The veteran's service records indicate that his duties during 
service were as an aircraft jet engine mechanic.  He received 
treatment during service for ear infection with suppuration.  
A VA medical examination performed shortly after the 
veteran's separation from service revealed ongoing ear 
infection with suppuration, and hearing loss.  Service 
connection for a bilateral ear disorder with hearing loss was 
first established in 1959, at which time a 10 percent rating 
was assigned.  This evaluation has been in effect since that 
time.  

The claims file does not contain medical evidence regarding 
the veteran's ears from a period of more than twenty years 
following the initial grant of service connection.  Private 
and VA medical records dated from 1988 through 2000 show 
chronic ear infection with suppuration, particularly from the 
veteran's left ear.  Physicians noted evidence of perforation 
and other infection-related abnormalities of the left and 
right tympanic membranes.

On the authorized audiological evaluation in May 1993, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
37
57
LEFT
37
52
55
62
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 percent in the left ear.  
In that testing, the puretone threshold averages were 32 for 
the right ear and 65 for the left ear.  Under Table VI, the 
hearing impairment levels were I for the right ear and IV for 
the left.  The disability rating under Table VII for those 
levels of impairment is 0 percent.

On an audiological evaluation in December 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
40
65
95
LEFT
55
65
65
70
90

Speech audiometry was not performed on that occasion.  In 
that testing, puretone threshold averages were 61 for the 
right ear and 73 for the left.  In the absence of speech 
audiometry, hearing impairment levels and a disability rating 
cannot be determined based on that testing.

On an audiological evaluation in January 1996, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
75
100
LEFT
35
55
60
70
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
On that testing, the puretone threshold averages were 73 for 
the right ear and 72 for the left ear.  Under Table VI, the 
hearing impairment levels were II for the right ear and II 
for the left.  The disability rating under Table VII for 
those levels of impairment would be 0 percent.  The 
thresholds found in the January 1996 testing, however, 
qualify for consideration under 38 C.F.R. § 4.86(a).  Under 
that regulation, when the puretone threshold at each of the 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, a hearing impairment level is to be 
assigned from either Table VI or Table VIa, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2000).  Under 
Table VIa, the hearing impairment levels on that testing 
would be VI for the right ear and VI for the left ear.  Under 
Table VII, the disability rating would be 30 percent.

On an audiological evaluation in April 1996, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
45
65
LEFT
35
45
55
70
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.  
The puretone threshold averages were 38 for the right ear and 
66 for the left ear.  Under Table VI, the hearing impairment 
levels were I for the right ear and III for the left.  The 
disability rating under Table VII for those levels of 
impairment is 0 percent.

On the audiological evaluation in January 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
22
32
52
65
LEFT
37
47
52
62
107

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
Under the January 2000 testing, the puretone threshold 
averages were 43 for the right ear and 67 for the left ear.  
Under Table VI, the hearing impairment levels were I for the 
right ear and II for the left.  The disability rating under 
Table VII for those levels of impairment is 0 percent.

Medical examination and treatment records show ongoing 
infection and suppuration that warrants a 10 percent rating 
under Diagnostic Code 6200.  In hearing tests performed five 
times over seven years, the tests produced results consistent 
with a 0 percent rating on three occasions, and consistent 
with a 30 percent rating on one occasion.  On one occasion, 
the lack of speech discrimination testing rendered the 
testing insufficient to establish a disability rating.  The 
Board notes that the test results consistent with a 30 
percent rating occurred in the middle of the seven year 
period, and that the two most recent sets of test results 
were consistent with a 0 percent rating.  Considering the 
predominance of test results consistent with a 0 percent both 
in the overall results and in the most recent results, the 
Board concludes that the preponderance of the evidence is 
consistent with a 0 percent rating for the veteran's hearing 
loss.  As the chronic suppuration is accounted for in the 
existing 10 percent rating, and no additional compensable 
rating has been shown to be warranted based on hearing loss, 
the Board denies the claim for a rating higher than the 
existing 10 percent rating for the veteran's bilateral 
suppurative otitis media.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the 
RO did not expressly consider 38 C.F.R. § 3.321(b)(1), the 
Board has reviewed the record with these mandates in mind, 
and finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

In addition, the Board has also considered whether the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), have 
been met with respect to the duty to assist claimants, and 
with the duty to provide notice of what evidence would be 
needed to substantiate the claim.  In this regard, it is 
observed that during the course of the development of the 
veteran's claim, he was examined for VA purposes on numerous 
occasions, the veteran's relevant treatment records have been 
obtained, and there is no indication that additional relevant 
records are available.  Moreover, the RO furnished the 
veteran the law and regulations regarding the criteria for 
establishing an increased rating.  Under the foregoing 
circumstances, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000, have been satisfied, 
and that a remand of this matter to the RO for their 
consideration of the implications of that new law to this 
case is not warranted.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral suppurative otitis media is denied.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

